Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 1 of 24 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: 516-203-7600
Fax: 516-282-7878
Attorneys for Plaintiff
Our File No.: 121648

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK



 Donna Sullivan,
                                                       Case No:
                               Plaintiff,
                                                       COMPLAINT
                v.
                                                       JURY TRIAL DEMANDED
 Weinstein, Kaplan & Cohen, P.C.,

                               Defendant(s).


       Donna Sullivan ( “Plaintiff”), by and through her attorneys complains, states and alleges

against Weinstein, Kaplan & Cohen, P.C. (“Defendant”), as follows:

                                       INTRODUCTION

       1.      This is an action for damages brought by an individual consumer for Defendant’s

violations the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) which

prohibits debt collectors from engaging in abusive, deceptive and unfair practices.

       2.      This is an action for damages brought by an individual consumer for Defendant’s

violation of the automatic stay pursuant to 11 U.S.C. § 362, which prohibits any and all acts to

collect, assess, or recover any claim against a debtor that arose before the commencement of the

bankruptcy case.




                                                1
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 2 of 24 PageID #: 2




                                 JURISDICTION AND VENUE

       3.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692k(d).     The Court has supplemental jurisdiction exists over the any state law

claims pursuant to 28 U.S.C. §1367.

       4.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       5.      At all relevant times, Defendant conducted business within the State of New York.
                                             PARTIES
       6.      Plaintiff Donna Sullivan is an individual who is a citizen of the State of New York
residing in Nassau County, New York.
       7.      Plaintiff is a natural person allegedly obligated to pay a debt.
       8.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       9.      On information and belief, Defendant Weinstein, Kaplan & Cohen, P.C., is a New
York Professional Corporation with a principal place of business in Nassau County, New York.

                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       10.     Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       11.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       12.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
       13.     The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,


                                                  2
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 3 of 24 PageID #: 3




591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.
          14.   As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
          15.   Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
          16.   If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.

                                  FACTUAL ALLEGATIONS
          17.   Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          18.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          19.   The principal purpose of Defendant's business is the collection of such debts.
          20.   Defendant uses the mails in its debt collection business.
          21.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
          22.   Defendant alleges Plaintiff owes at least three debts to “the Town of Hempstead
Employees Federal Credit Union” (the “alleged Debts”).
          23.   The alleged Debts are alleged obligations of Plaintiff to pay money arising out of



                                                  3
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 4 of 24 PageID #: 4




transactions in which the money, property, insurance, or services which are the subject of the
transactions are primarily for personal, family, or household purposes
        24.    The alleged Debts do not arise from any business enterprise of Plaintiff.
       25.     At an exact time known only to Defendant, the alleged Debts were assigned or
otherwise transferred to Defendant for collection.
       26.     At the time the alleged Debts were assigned or otherwise transferred to Defendant
for collection, the alleged Debts were in default
        27.     In its efforts to collect the alleged Debts, Defendant contacted Plaintiff in writing,
including by letter dated December 28, 2020 (the “December Letter”). (A true and accurate copy
of the December Letter is annexed hereto as Exhibit 1).
        28.    In furtherance of its efforts to collect the alleged Debts, Defendant contacted
Plaintiff by letter dated February 9, 2021 (the “February Letter”). (A true and accurate copy of the
February Letter is annexed hereto as Exhibit 2).
       29.     The December Letter was received and read by Plaintiff.
       30.     The February Letter was received and read by Plaintiff. The December Letter and
February Letter may be hereinafter referred to collectively as the “Letters.”
       31.     The Letters conveyed information regarding the alleged Debts.
       32.     The Letters are “communications” as defined by 15 U.S.C. § 1692a(2).
       33.     The Letters are identical in form and substance.
       34.     The Letters claim that Plaintiff owes an “outstanding balance” on “three loans.”
       35.     The Letters claim that Plaintiff owes an “outstanding balance” on the “first loan”
of $15,642.15, together with “reasonable attorneys’ fees” of $5,208.83 or an amount to be deemed
reasonable by a court of law based upon our regular hourly rate for all time expended, for a total
balance now due of $20,850.98 plus interest accruing at a rate of 5.99% per annum, or a rate
deemed reasonable by a court of law, from January 9, 2020.
       36.     The Letters claim that Plaintiff owes a “outstanding total balance” on the “second
loan” of $2,331.06 plus interest accruing at a rate of 15.90% per annum, or a rate deemed
reasonable by a court of law, from January 25, 2020.




                                                    4
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 5 of 24 PageID #: 5




        37.        The Letters claim that Plaintiff owes an “outstanding balance” on the “third loan”
of $4,042.68 together with “reasonable attorneys’ fees” of $1,3346.21 or an amount to be deemed
reasonable by a court of law based upon our regular hourly rates for all times expended for a total
balance now due of $5,388.89, plus interest accuring at 9.90% annum, or a rate deemed reasonable
by a court of law, from January 4, 2020.
        38.        The Letters fail to provide any information sufficient to allow Plaintiff to identify
the “first loan.”
        39.        The Letters fail to provide any information sufficient to allow Plaintiff to identify
the “second loan.”
        40.        The Letters fail to provide any information sufficient to allow Plaintiff to identify
the “third loan.”
        41.        The Letters state “[u]nless you dispute this debt [sic.] within thirty (30) daus from
receipt of this letter, or you otherwise arrange with this office for payment of the sum due within
the aforementioned thirty (30) day period, we may proceed to litigation in this matter without
further ntocie to you.”
        42.        15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous statement of the amount of an alleged debt.
As set forth herein, Defendant deprived Plaintiff of this right.
        43.        15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendant deprived Plaintiff of this right.
        44.        15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        45.        Plaintiff's injury is “particularized” and “actual” in that the letter that caused the
injury was addressed and sent to Plaintiff specifically.
        46.        Plaintiff's injury is directly traceable to Defendant's conduct, because Defendant
sent the Letter.
        47.        A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.


                                                     5
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 6 of 24 PageID #: 6




       48.       The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
       49.       Plaintiff has been misled by Defendant's actions.
       50.       Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the Debt.
       51.       Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
ultimately cause her unwarranted economic harm.
       52.       As a result of Defendant's conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.
       53.       As a result of Defendant's conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the Debt.
       54.       Upon information and belief, Plaintiff can prove that all actions taken by Defendant
as described in this Complaint were taken willfully, with either the desire to harm Plaintiff with
knowledge that its actions would very likely harm Plaintiff, and/or with knowledge that its actions
were taken in violation of the law.
       55.       15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
       56.       15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       57.       The Letters are false and misleading communications under the FDCPA.
       58.       The least sophisticated consumer would likely be deceived by the Letters.
       59.       The least sophisticated consumer would likely be deceived in a material way by the
Letters.
       60.       A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
       61.       A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.
       62.       Because the Letters can reasonably be read by the least sophisticated consumer to
have two or more meanings concerning the owner of the alleged Debt, one of which is inaccurate
as described, it is deceptive within the meaning of 15 U.S.C. § 1692e.


                                                   6
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 7 of 24 PageID #: 7




          63.   Because the Letters are reasonably susceptible to an inaccurate reading by the least
sophisticated consumer concerning the owner of the alleged Debt as described, it is deceptive
within the meaning of 15 U.S.C. § 1692e.
          64.   For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(a)(2), 1692e and
1692e(10) and is liable to Plaintiff therefor.
                                          FIRST COUNT

          65.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          66.   15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
          67.   As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide the
amount of the debt.
          68.   To comply with 15 U.S.C. § 1692g(a)(1), a statement of the amount of the debt
must clearly, accurate and without ambiguity convey, from the perspective of the least
sophisticated consumer, the actual amount of the debt.
          69.   The December Letter claim that Plaintiff owes an “outstanding balance” on “three
loans.”
          70.   The December Letter states that Plaintiff owes an “outstanding balance” on the
“first loan” of $15,642.15, together with “reasonable attorneys’ fees” of $5,208.83 or an amount
to be deemed reasonable by a court of law based upon our regular hourly rate for all time
expended, for a total balance now due of $20,850.98 plus interest accruing at a rate of 5.99% per
annum, or a rate deemed reasonable by a court of law, from January 9, 2020 (emphasis added).
          71.   The December Letter states that Plaintiff owes an “outstanding balance” on the
“third loan” of $4,042.68 together with “reasonable attorneys’ fees” of $1,3346.21 or an amount
to be deemed reasonable by a court of law based upon our regular hourly rates for all times
expended for a total balance now due of $5,388.89, plus interest accuring at 9.90% annum, or a
rate deemed reasonable by a court of law, from January 4, 2020 (emphasis added).
          72.   The December Letter fails to communicate the amount of the alleged Debts clearly,
effectively and without ambiguity, insofar as they state that the amount of attorneys’ fees due in
connection with the alleged Debts is subject to upward or downward adjustment.


                                                  7
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 8 of 24 PageID #: 8




        73.     Plaintiff was unclear on the amount of debt she allegedly owed.
        74.     As such, Defendant did not clearly convey, from the perspective of the least
sophisticated consumer, the actual amount of the alleged Debts as required by 15 U.S.C. §
1692g(a)(1).
        75.     As such, Defendant did not accurately convey, from the perspective of the least
sophisticated consumer, the actual amount of the alleged Debts as required by 15 U.S.C. §
1692g(a)(1).
        76.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(1) and is liable
to Plaintiff therefor.
                                        SECOND COUNT

        77.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        78.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        79.     A debt collector's communication will violate the provisions of § 1692e if it is
“reasonably susceptible to an inaccurate reading” by the least sophisticated consumer (DeSantis v.
Computer Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001)), or, if it “open to more than one
reasonable interpretation, at least one of which is inaccurate.” Clomon v. Jackson, 988 F.2d 1314,
1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90
        80.     The Letters state that Plaintiff owes an “outstanding balance” on the “first loan” of
$15,642.15, together with “reasonable attorneys’ fees” of $5,208.83 or an amount to be deemed
reasonable by a court of law based upon our regular hourly rate for all time expended, for a total
balance now due of $20,850.98 plus interest accruing at a rate of 5.99% per annum, or a rate
deemed reasonable by a court of law, from January 9, 2020 (emphasis added).
        81.     The Letters state that Plaintiff owes an “outstanding balance” on the “third loan” of
$4,042.68 together with “reasonable attorneys’ fees” of $1,3346.21 or an amount to be deemed
reasonable by a court of law based upon our regular hourly rates for all times expended for a total
balance now due of $5,388.89, plus interest accuring at 9.90% annum, or a rate deemed reasonable
by a court of law, from January 4, 2020 (emphasis added).
        82.     The least sophisticated consumer could read the Letters and be led to believe that
the amount of attorneys’ fees owed in connection with the “first” and “third” loans is a fixed
amount.


                                                  8
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 9 of 24 PageID #: 9




          83.   The least sophisticated consumer could read the Letters and be led to believe that
the amount of attorneys’ fees owed in connection with the “first” and “third” loans is in an amount
yet to be determined.
          84.   Insofar as both of these interpretations are reasonable, but only one can be accurate,
the Letters fail to clearly convey the amount of the alleged Debts from the perspective of the least
sophisticated consumer.
          85.   For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.
                                         THIRD COUNT

          86.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          87.   15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
          88.   As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide the
amount of the debt.
          89.   To comply with 15 U.S.C. § 1692g(a)(1), a statement of the amount of the debt
must clearly, accurate and without ambiguity convey, from the perspective of the least
sophisticated consumer, the actual amount of the debt.
          90.   The December Letter claims that Plaintiff owes an “outstanding balance” on “three
loans.”
          91.   The December Letter states that Plaintiff owes an “outstanding balance” on the
“first loan” of $15,642.15, together with “reasonable attorneys’ fees” of $5,208.83 or an amount
to be deemed reasonable by a court of law based upon our regular hourly rate for all time expended,
for a total balance now due of $20,850.98 plus interest accruing at a rate of 5.99% per annum, or
a rate deemed reasonable by a court of law, from January 9, 2020 (emphasis added).
          92.   The December Letter claims that Plaintiff owes a “outstanding total balance” on
the “second loan” of $2,331.06 plus interest accruing at a rate of 15.90% per annum, or a rate
deemed reasonable by a court of law, from January 25, 2020 (emphasis added).
          93.   The December Letter states that Plaintiff owes an “outstanding balance” on the
“third loan” of $4,042.68 together with “reasonable attorneys’ fees” of $1,3346.21 or an amount


                                                     9
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 10 of 24 PageID #: 10




 to be deemed reasonable by a court of law based upon our regular hourly rates for all times
 expended for a total balance now due of $5,388.89, plus interest accuring at 9.90% annum, or a
 rate deemed reasonable by a court of law, from January 4, 2020 (emphasis added).
          94.     The December Letter fails to state a fixed amount for the interest allegedly owed
 on any of the three alleged Debts.
          95.     Plaintiff was unclear on the amount of debt she allegedly owed with respect to any
 of the three alleged Debts.
          96.     By failing to state the amount of interest due in connection with the alleged Debts
 as a fixed sum as of the date of the December Letter, Defendant did not clearly convey, from the
 perspective of the least sophisticated consumer, the actual amount of the alleged Debts as required
 by 15 U.S.C. § 1692g(a)(1).
          97.     As such, Defendant did not accurately convey, from the perspective of the least
 sophisticated consumer, the actual amount of the alleged Debts as required by 15 U.S.C. §
 1692g(a)(1).
          98.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(1) and is liable
 to Plaintiff therefor.
                                          FOURTH COUNT

          99.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          100.    15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
 misleading representation or means in connection with the collection of any debt.
          101.    15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
 or legal status of any debt.
          102.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
 means to collect or attempt to collect any debt.
          103.    A debt collection practice can be a “false, deceptive, or misleading” practice in
 violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
 1692e.
          104.    A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
 sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
 is inaccurate.



                                                    10
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 11 of 24 PageID #: 11




        105.    A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
 an inaccurate reading by the least sophisticated consumer.
        106.    To comply with 15 U.S.C. § 1692g(a)(1), a statement of the amount of the debt
 must clearly, accurate and without ambiguity convey, from the perspective of the least
 sophisticated consumer, the actual amount of the debt.
        107.    The Letters claims that Plaintiff owes an “outstanding balance” on “three loans.”
        108.    The Letters state that Plaintiff owes an “outstanding balance” on the “first loan” of
 $15,642.15, together with “reasonable attorneys’ fees” of $5,208.83 or an amount to be deemed
 reasonable by a court of law based upon our regular hourly rate for all time expended, for a total
 balance now due of $20,850.98 plus interest accruing at a rate of 5.99% per annum, or a rate
 deemed reasonable by a court of law, from January 9, 2020 (emphasis added).
        109.    The Letters claim that Plaintiff owes a “outstanding total balance” on the “second
 loan” of $2,331.06 plus interest accruing at a rate of 15.90% per annum, or a rate deemed
 reasonable by a court of law, from January 25, 2020 (emphasis added).
        110.    The Letters state that Plaintiff owes an “outstanding balance” on the “third loan” of
 $4,042.68 together with “reasonable attorneys’ fees” of $1,3346.21 or an amount to be deemed
 reasonable by a court of law based upon our regular hourly rates for all times expended for a total
 balance now due of $5,388.89, plus interest accuring at 9.90% annum, or a rate deemed
 reasonable by a court of law, from January 4, 2020 (emphasis added).
        111.    The Letters fail to state a fixed amount for the interest allegedly owed on any of the
 three alleged Debts.
        112.    Plaintiff was unclear on the amount of debt she allegedly owed with respect to any
 of the three alleged Debts.
        113.    Defendant failed to clearly state the amount of the alleged Debts. As a result,
 Defendant failed to clearly, accurately and without amiguity convey, from the perspective of the
 least sophisticated consumer, the actual amount of the debt.
        114.    As a result of such failure, Defendant did not clearly, accurate, and without
 ambiguity convey, from the perspective of the least sophisticated consumer, the actual amount of
 the alleged Debt as required by 15 U.S.C. § 1692g(a)(1).
        115.    The failure to provide the aforementioned disclosures makes a collection letter
 deceptive under 15 U.S.C. § 1692e.


                                                 11
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 12 of 24 PageID #: 12




        116.     The least sophisticated consumer would likely be confused as to the amount of the
 alleged Debt.
        117.     The least sophisticated consumer would likely be uncertain as to the amount of the
 alleged Debt.
        118.     The Letters are reasonably susceptible to an inaccurate reading by the least
 sophisticated consumer.
        119.     The Letters are open to more than one reasonable interpretation and thus violates
 15 U.S.C. § 1692e.
        120.     Because the Letter can reasonably be read by the least sophisticated consumer to
 have two or more meanings concerning the owner of the alleged Debt, one of which is inaccurate
 as described, it is deceptive within the meaning of 15 U.S.C. § 1692e.
        121.     Because the Letter is reasonably susceptible to an inaccurate reading by the least
 sophisticated consumer concerning the owner of the alleged Debt as described, it is deceptive
 within the meaning of 15 U.S.C. § 1692e.
        122.     For the foregoing reasons, Defendant also violated 15 U.S.C. §§ 1692g(a)(1),
 1692e, 1692e(2)(A) and 1692e(10) and is liable to Plaintiff therefor.
                                               FIFTH COUNT

        123.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        124.     15 U.S.C. § 1692g provides that within five days after the initial communication
 with a consumer in connection with the collection of any debt, a debt collector shall, unless the
 information is contained in the initial communication or the consumer has paid the debt, send the
 consumer a written notice containing certain enumerated information.
        125.     15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
 that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
 debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.
        126.     15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
 that if the consumer notifies the debt collector in writing within the thirty-day period that the debt,
 or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy
 of a judgment against the consumer and a copy of such verification or judgment will be mailed to
 the consumer by the debt collector



                                                   12
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 13 of 24 PageID #: 13




        127.    15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
 that, upon the consumer's written request within the thirty-day period, the debt collector will
 provide the consumer with the name and address of the original creditor, if different from the
 current creditor.
        128.    A debt collector has the obligation, not just to convey the required information, but
 also to convey such clearly.
        129.    Even if a debt collector conveys the required information accurately, the debt
 collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
 other language in the communication.
        130.    Even if a debt collector conveys the required information accurately, the debt
 collector nonetheless violates the FDCPA if that information is overshadowed by other collection
 activities during the 30-day validation period following the communication.
        131.    15 U.S.C. § 1692g(b) provides that collection activities and communication during
 the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer's
 right to dispute the debt or request the name and address of the original creditor.
        132.    A collection activity or communication overshadows or contradicts the validation
 notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
        133.    Threatening to take legal action without explaining that such threat does not
 override the consumer's right to dispute the debt is a violation of 15 U.S.C. § 1692g(b).
        134.    Threatening to take legal action without explaining that such threat does not
 override the consumer's right to request validation of the debt is a violation of 15 U.S.C. §
 1692g(b).
        135.    Threatening to take legal action without explaining that such threat does not
 override the consumer's right to request the name and address of the original creditor is a violation
 of 15 U.S.C. § 1692g(b).
        136.    The December Letter threatens legal action against Plaintiff.
        137.    The December Letter provides: “[u]nless you dispute this debt within thirty (30)
 days from receipt of this letter, or you otherwise arrange with this office for payment of the sum
 due [sic.] within the thirty (30) day period, we may proceed to litigation in this matter without
 further notice to you..” (emphasis added).




                                                  13
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 14 of 24 PageID #: 14




          138.   The December Letter further provides: “If you wish to avoid this and save the added
 costs and inconvenience of a court trial, you should immediately send a cashier’s or certified check
 to this offer, payable to the order of “Weinstein, Kaplan & Cohen, P.C., as attorneys.”
          139.   The Letter demands that payment arrangements be made within the validation
 period in order to avoid legal action (hereinafter the “Threat”)
          140.   The December Letter fails to advise that the Threat.does not override the Plaintiff's
 right to dispute the alleged Debt.
          141.   The Letter fails to advise that the Threat does not override the Plaintiff's right to
 request validation of the alleged Debt.
          142.   The Letter fails to advise that the Threat does not override the Plaintiff's right to
 request the name and address of the original creditor.
          143.   The least sophisticated consumer, upon reading said Threat., could reasonably
 interpret the Letter to mean that even if she exercises her validation rights, she could nevertheless
 be sued by Defendant if she does not make payment within the validation period.
          144.   The least sophisticated consumer, upon reading the December Letter, and in the
 absence of any further explanation, could reasonably interpret the December Letter to mean that
 even if she disputes the validity of the alleged Debt, she could face legal consequences even during
 the verification process.
          145.   As a result of the foregoing, the December Letter would likely discourage the least
 sophisticated consumer from exercising her right to dispute the alleged Debt.
          146.   As a result of the foregoing, the December Letter would likely discourage the least
 sophisticated consumer from exercising her right to request validation of the alleged Debt.
          147.   As a result of the foregoing, the December Letter would likely make the least
 sophisticated consumer confused as to her rights.
          148.   As a result of the foregoing, the threat of litigation would likely make the least
 sophisticated consumer uncertain as to her rights.
          149.   Defendant violated 15 U.S.C. § 1692g(b) as the language of the December Letter
 overshadows the disclosure of the consumer's right to dispute the alleged Debt.
          150.   Defendant violated 15 U.S.C. § 1692g(b) as the Threat langage of the December
 Letter overshadows the disclosure of the consumer's right to request validation of the alleged
 Debts.


                                                  14
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 15 of 24 PageID #: 15




          151.    Defendant violated 15 U.S.C. § 1692g(b) as the threat of litigation is inconsistent
 with the disclosure of the consumer's right to dispute the alleged Debts.
          152.    Defendant violated 15 U.S.C. § 1692g(b) as the threat of litigation is inconsistent
 with the disclosure of the consumer's right to request validation of the alleged Debts.
          153.    15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
 misleading representation or means in connection with the collection of any debt.
          154.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
 means to collect or attempt to collect any debt.
          155.    A debt collection practice can be a “false, deceptive, or misleading” practice in
 violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
 1692e.
          156.    A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
 sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
 is inaccurate.
          157.    A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
 an inaccurate reading by the least sophisticated consumer.
          158. The least sophisticated consumer could reasonably interpret the December Letter
 to mean that even if she exercises her validation rights, she could nevertheless face litigation cost
 and consequence.
          159.    The least sophisticated consumer, upon reading the Threat., and in the absence of
 any further explanation, could reasonably interpret the December Letter to mean that even if she
 disputes the validity of the alleged Debts, she could face potential consequence even during the
 verification process.
          160.    Because the December Letter is open to more than one reasonable interpretation it
 violates 15 U.S.C. § 1692e.
          161.    Because the December Letter is reasonably susceptible to an inaccurate reading by
 the least sophisticated consumer it violates 15 U.S.C. § 1692e.
          162.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b), 1692e and
 1692e(10) and is liable to Plaintiff therefor.
                                             SIXTH COUNT

          163.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.


                                                    15
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 16 of 24 PageID #: 16




          164.    15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
 deceptive, or misleading representation or means in connection with the collection of any debt.
          165.    15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
 or legal status of any debt.
          166.    15 U.S.C. § 1692e(3) prohibits a debt collector from using the false representation
 or implication that any individual is an attorney or that any communication is from an attorney.
          167.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
 means to collect or attempt to collect any debt.
          168.    A debt collection practice can be a “false, deceptive, or misleading” practice in
 violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
 1692e.
          169.    A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
 sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
 is inaccurate.
          170.    A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
 an inaccurate reading by the least sophisticated consumer.
          171.    The Letters are on the letterhead of the law firm Weinstein, Kaplan & Cohen, P.C.,
 Counselors at Law.
          172.    The least sophisticated consumer would likely assume that a law firm's letterhead
 on a collection letter means that the letter is from the law firm.
          173.    The least sophisticated consumer would likely assume that a law firm's letterhead
 on a collection letter means that the alleged Debt was assigned to the law firm.
          174.    The least sophisticated consumer would likely assume that a law firm's letterhead
 on a collection letter means that the letter is from an attorney.
          175.    The least sophisticated consumer would likely assume that the attorney has been
 genuinely involved in the review of Plaintiff's alleged Debts prior to the letter being sent.
          176.    The least sophisticated consumer would likely assume that the attorney has been
 meaningfully involved in the review of Plaintiff's alleged Debts prior to the letter being sent.
          177.    The least sophisticated consumer would likely assume that the attorney has been
 personally involved in the review of Plaintiff's alleged Debt prior to the letter being sent.




                                                    16
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 17 of 24 PageID #: 17




         178.    The least sophisticated consumer would likely assume that the attorney determined
 that the letter should be sent.
         179.    As such, the least sophisticated consumer would likely feel threatened.
         180.    As such, the least sophisticated consumer would likely feel intimidated.
         181.    As such, the least sophisticated consumer would likely believe he or she would be
 sued by Defendant.
         182.    As such, the least sophisticated consumer would likely believe he or she would be
 sued by a law firm acting as a debt collector.
         183.    As such, the least sophisticated consumer would likely believe he or she would be
 sued by Defendant if he or she did not pay the debt.
         184.    However, no attorney with Defendant sent the Letters to Plaintiff.
         185.    No attorney with Defendant was genuinely involved in the review of Plaintiff's
 alleged Debts prior to the Letters being sent to Plaintiff.
         186.    No attorney with Defendant was meaningfully involved in the review of Plaintiff's
 alleged Debts prior to the Letters being sent to Plaintiff.
         187.    No attorney with Defendant was personally involved in the review of Plaintiff's
 alleged Debts prior to the Letters being sent to Plaintiff.
         188.    The Letters are computer generated, as they are substantively identical in all
 respects.
         189.    Upon information and belief, Defendant sends dozens of collection letters on any
 given day.
         190.    Upon information and belief, no individual attorney was involved in generating
 either Letter, as an attorney would not have approved the sending of a letter which equivocates as
 to the amount of any debt allegedly owed.
         191.    The Letters mislead consumers into believing that there was meaningful attorney
 involvement in the collection of the debt.
         192.    The least sophisticated consumer would likely be misled to believe that an attorney
 was genuinely involved in the review of Plaintiff's alleged Debts prior to the Letters being sent to
 Plaintiff.




                                                   17
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 18 of 24 PageID #: 18




         193.    The least sophisticated consumer would likely be misled to believe that an attorney
 was meaningfully involved in the review of Plaintiff's alleged Debts prior to the Letters being sent
 to Plaintiff.
         194.    The least sophisticated consumer would likely be misled to believe that an attorney
 was personally involved in the review of Plaintiff's alleged Debts prior to the Letters being sent to
 Plaintiff.
         195.    The least sophisticated consumer would likely be misled to believe that an attorney
 determined that the Letters should be sent.
         196.    Defendant's conduct is a false representation made in connection with the collection
 of the alleged Debts in violation of 15 U.S.C. § 1692e.
         197.    Defendant's conduct is a deceptive representation made in connection with the
 collection of the alleged Debts in violation of 15 U.S.C. § 1692e.
         198.    Defendant's conduct is a false representation of the legal status of the alleged Debts
 in violation of 15 U.S.C. § 1692e(2)(A).
         199.    Defendant's conduct is a false representation that the Letters were from an attorney
 in violation of 15 U.S.C. § 1692e(3).
         200.    Defendant's conduct is a false implication that the Letters were from an attorney in
 violation of 15 U.S.C. § 1692e(3).
         201.    Defendant's conduct is a false representation made in an attempt to collect the
 alleged Debt in violation of 15 U.S.C. § 1692e(10).
         202.    Defendant's conduct is a is a deceptive means in an attempt to collect the alleged
 Debt in violation of 15 U.S.C. § 1692e(10).
         203.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A),
 1692e(3) and 1692e(10) and is liable to Plaintiff therefor.
                                         SEVENTH COUNT
         204.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
 and realleges the foregoing paragraphs as if fully restated herein.
         205.    15 U.S.C. § 1692g provides that within five days after the initial communication
 with a consumer in connection with the collection of any debt, a debt collector shall, unless the
 information is contained in the initial communication or the consumer has paid the debt, send the
 consumer a written notice containing certain enumerated information.


                                                  18
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 19 of 24 PageID #: 19




        206.    The written notice must contain a statement that unless the consumer, within thirty
 days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt
 will be assumed to be valid by the debt collector.
        207.    The written notice must contain a statement that if the consumer notifies the debt
 collector in writing within the thirty-day period that the debt, or any portion thereof, is disputed,
 the debt collector will obtain verification of the debt or a copy of a judgment against the consumer
 and a copy of such verification or judgment will be mailed to the consumer by the debt collector.
        208.    The written notice must contain a statement that, upon the consumer's written
 request within the thirty-day period, the debt collector will provide the consumer with the name
 and address of the original creditor, if different from the current creditor.
        209.    A debt collector has the obligation, not just to convey the required information, but
 also to convey such clearly.
        210.    Even if a debt collector conveys the required information accurately, the debt
 collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
 other language in the communication.
        211.    Even if a debt collector conveys the required information accurately, the debt
 collector nonetheless violates the FDCPA if that information is overshadowed by other collection
 activities during the 30-day validation period following the communication.
        212.    15 U.S.C. § 1692g(b) provides that collection activities and communication during
 the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer's
 right to dispute the debt or request the name and address of the original creditor.
        213.    A collection activity or communication overshadows or contradicts the validation
 notice if it would make the “least sophisticated consumer” uncertain or confused as to her rights.
        214.    A collection activity or communication overshadows or contradicts the validation
 notice if it would make the “least sophisticated consumer” uncertain or confused as to her rights.
         215. The Letter fails to advise that the fact Plaintiff's account was assigned to a law firm
 does not override the Plaintiff's right to dispute the debt.
         216. The Letter fails to advise that the fact Plaintiff's account was assigned to a law firm
 does not override the Plaintiff's right to demand validation of the debt.
         217. The Letter fails to advise that the fact Plaintiff's account was assigned to a law firm
 does not override the Plaintiff's right to request information concerning the current creditor.


                                                   19
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 20 of 24 PageID #: 20




           218. The least sophisticated consumer, upon reading that her account was assigned to a
 law firm, could reasonably interpret the Letter to mean that even if she exercises her validation
 rights, she could nevertheless be sued.
           219. When a law firm is acting solely as a debt collector in sending a dunning letter, the
 law requires the law firm to issue a disclaimer indicating such.
           220. The Second Circuit has recognized that debt collection letters printed on “law firm
 letterhead, standing alone, does represent a level of attorney involvement to the debtor receiving
 the letter. Bitzko v. Weltman, Weinberg & Reis Co., LPA, No. 117CV00458BKSDJS, 2019 WL
 4602329, at *4 (N.D.N.Y. Sept. 23, 2019).
           221. To most consumers, the relevant distinction between a collection agency and an
 attorney is the ability to sue,” a letter signed by an attorney signals to the unsophisticated consumer
 that legal action is at hand. Herzlinger v. Nichter, No. 7:09-CV-00192, 2011 WL 1434609, at *6
 (S.D.N.Y. Feb. 9, 2011), on reconsideration in part, No. 7:09-CV-00192, 2011 WL 1408180
 (S.D.N.Y. Apr. 5, 2011).
           222. To balance these interests, the law requires that law firms when acting as debt
 collectors provide a disclaimer such as “Please be advised that we are acting in our capacity as a
 debt collector and at this time, no attorney with our law firm has personally reviewed the particular
 circumstances of your account.” Greco v. Trauner, Cohen & Thomas, LLP, 412 F.3d 360, 364
 (2005).
           223. The least sophisticated consumer, upon reading that her account was assigned to a
 law firm, and in the absence of any further explanation, could reasonably interpret the December
 Letter to mean that even if she disputes the validity of the debt, she could nevertheless by sued
 even during the verification process.
           224. Defendant placed the required validation on the Letter in an inconspicuous manner.
           225. Because Plaintiff's validation rights are set forth in an inconspicuous manner, the
 least sophisticated consumer is less likely to realize that such rights are not affected by the fact
 that Plaintiff's account was assigned to a law firm.
           226. Because Plaintiff's validation rights are set forth in an inconspicuous manner, the
 least sophisticated consumer is likely to overlook the rights, especially in relation to the fact
 Plaintiff's account was assigned to a law firm.




                                                   20
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 21 of 24 PageID #: 21




         227. Because Plaintiff's validation rights are set forth in an inconspicuous manner, the
 least sophisticated consumer is likely to believe the rights are unimportant, especially in relation
 to the fact Plaintiff's account was assigned to a law firm.
         228. As a result of the foregoing, the December Letter would likely discourage the least
 sophisticated consumer from exercising her right to dispute the debt.
         229. As a result of the foregoing, the December Letter would likely discourage the least
 sophisticated consumer from exercising her right to request validation of the debt.
         230. As a result of the foregoing, the threat of possible legal action would likely make
 the least sophisticated consumer confused as to her rights.
         231. As a result of the foregoing, the threat of possible legal action would likely make
 the least sophisticated consumer uncertain as to her rights.
         232. Defendant violated § 1692g as Defendant overshadowed the information required
 to be provided by that Section.
         233. Defendant violated § 1692g(b) as the potential threat of legal action overshadows
 the disclosure of the consumer's right to dispute the debt or request the name and address of the
 original creditor.
         234. Defendant violated § 1692g(b) as the potential threat of legal action is inconsistent
 with disclosure of the consumer's right to dispute the debt or request the name and address of the
 original creditor.
         235. 15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
 misleading representation or means in connection with the collection of any debt.
         236. While Section 1692e specifically prohibits certain practices, the list is
 nonexhaustive, and does not preclude a claim of falsity or deception based on any non-enumerated
 practice.
         237. 15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
 means to collect or attempt to collect any debt or to obtain information concerning a consumer.
         238. As a result of the foregoing, the December Letter is deceptive.
         239. As a result of the foregoing, the December Letter constitutes a deceptive means to
 attempt to collect the Debt.
         240. As a result of the foregoing, the December Letter violates 15 U.S.C. §§ 1692g and
 1692e, and Defendant is liable to Plaintiff therefor.


                                                  21
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 22 of 24 PageID #: 22




                                         EIGHTH COUNT

         241. Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein
        242.    On or about December 30, 2020 (the “Bankruptcy Petition Date”), Plaintiff filed a
 Voluntary Petition for relief under Chapter 7 of Title 11 of the United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court, for the Eastern District of New York
 (the “Petition”).
        243.    The putative creditor was put on notice of the Petition.
        244.    Defendant had notice of the Petition.
        245.    The Petition is still pending before the Bankruptcy Court as of the date the February
 Letter was sent.
        246.    Pusurant to 11 U.S.C. §362(a) creditors are prohibited from taking any acts to
 collect, assess, or recover any claim against a debtor that arose before the commencement of the
 bankruptcy case (the “Automatic Stay”).
        247.    The Automatic Stay was in effect on the date Defendant sent the February Letter.
        248.    The Automatic Stay was in effect on the date Plaintiff received the February Letter.
        249.    Defendant had actual or constructive notice of the Automatic Stay.
        250.    Despite the Automatic Stay, Defendant continued to attempt to collect the debt by
 sending the February Letter.
        251.    Despite the Automatic Stay, Defendant willfully continued to attempt to collect the
 debt by sending the February Letter.
        252.    15 U.S.C. § 1692e(2)(A) prohibits a debt collector from using any false, deceptive
 or misleading representation of the character, amount, or legal status of any debt.
        253.    15 U.S.C. § 1692e(5) prohibits a debt collector from threatening to take any action
 that cannot legally be taken or that is not intended to be taken.
        254.    15 U.S.C. § 1692e(10) prohibits a debt collector from using any false representation
 or deceptive means to collect or attempt to collect any debt or to obtain information concerning a
 consumer.
        255.    Defendant's statement that it could commence legal action against Plaintiff within
 30 days of the February Letter is a is a false, deceptive or misleading representation of the
 character, amount, or legal status of the alleged Debts.



                                                  22
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 23 of 24 PageID #: 23




         256.    Defendant's threat to take legal action against Plaintiff within 30 days of the
 February Letter represents a threat to take action that cannot legally be taken.
         257.    Defendant's attempt to collect Plaintiff's alleged Debts via the February Letter is a
 violation of 11 U.S.C. § 362.
         258.    For the foregoing reasons, Defendant violated 15 U.S.C. § 1692e and 11 U.S.C. §
 362 and is liable to Plaintiff therefor.
                                            NINTH COUNT

         259.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
         260.    15 U.S.C. § 1692f provides a debt collector may not use unfair or unconscionable
 means to collect or attempt to collect any debt.
         261.    §1692f(1) limits prohibits the collection of any amount, including any interest, fee,
 charge, or expense incidental to the debt, unless such amount is expressly authorized by the
 agreement creating the debt or permitted by law.
         262.    Defendant's Letters state that Defendant is owed and entitled certain attorneys’ fees.
         263.    Upon information and belief, to the extent that Defendant would be entitled to an
 award of attorneys’ fees, such would be based on the amount collected, not on the amounts
 allegedly owed.
         264.    By communicating the amount of attorneys’ fees as a fixed amount before any
 monies are collected is onconsistent with any agreement between Plaintiff and the putative
 creditor.
         265.    The amount of “attorneys’ fees” sought by Defendant in the Letters is not
 reasonable.
         266.    15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
 misleading representations or means in connection with the collection of any debt.
         267.    § 1692e(2)(A) prohibits the false representation of the character, amount, or legal
 status of any debt.
         268.    § 1692e(2)(B) prohibits the false representation of any services rendered or
 compensation that may be lawfully received by any debt collector for the collection of a debt.
         269.    The least sophisticated consumer would likely be deceived in a material way by
 Defendant's conduct.
         270.    Defendant violated § 1692e by using a false, deceptive and misleading


                                                    23
Case 2:21-cv-02390-GRB-JMW Document 1 Filed 04/30/21 Page 24 of 24 PageID #: 24




 representation in its attempt to collect a debt.
         271.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692f and 1692e and
 is liable to Plaintiff therefor.
                                           JURY DEMAND
         272.    Plaintiff hereby demands a trial of this action by jury.

                                       PRAYER FOR RELIEF
         WHEREFOREPlaintiff respectfully requests judgment be entered as follows:

 a.      Finding Defendant's actions violate the FDCPA; and
 b.      Awarding Plaintiff statutory damages in the amount of $1,000.00 as provided under 15
 U.S.C. § 1692k(a)(2)(A); and
 c.      Awarding Plaintiff actual damages in an amount to be determined at trial as provided under
 15 U.S.C §1692k(a)(1); and
 d.      Awarding Plaintiff's the costs of this action and reasonable attorneys' fees as provided
 under 15 U.S.C. § 1692k(a)(3); and
 e.      Awarding Plaintiff such other and further relief that the Court determines is just and proper.

 DATED: April 20, 2021


                                                BARSHAY SANDERS, PLLC

                                                By: /s Craig B. Sanders, Esq.
                                                100 Garden City Plaza, Suite 500
                                                Garden City, New York 11530
                                                Email: csanders@barshaysanders.com
                                                Tel: 516-203-7600
                                                Fax: 516-282-7878
                                                Attorneys for Plaintiff
                                                Our File No.: 121648




                                                    24
